SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was submitted by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Kaplan’s Memorandum Opinion dated October 31, 2000.
We have considered all of defendant’s contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.